 Case 2:18-cv-00296-GMN-BNW Document 82
                                     80 Filed 08/06/20
                                              07/31/20 Page 1 of 5
                                                                 6




 1   ROBERT T. EGLET, ESQ.
     Nevada Bar No. 3402
 2   ROBERT M. ADAMS, ESQ.
     Nevada Bar No. 6551
 3   RICHARD K. HY, ESQ.
 4   Nevada Bar No. 12406
     EGLET ADAMS
 5   400 South Seventh Street, Suite 400
     Las Vegas, Nevada 89101
 6
     Telephone: (702) 450-5400
 7   Facsimile: (702) 450-5451
     Email: eservice@egletlaw.com
 8   -and-
     JONATHAN E. LOWY, ESQ.
 9
     (Admitted Pro Hac Vice)
10   District of Columbia Bar No. 418654
     BRADY CENTER TO PREVENT GUN VIOLENCE
11   840 1st Street, NE, #400
     Washington, DC 20002
12
     Telephone: 202-370-8104
13   Email: jlowy@bradymail.org
     Attorneys for Plaintiffs
14
15                                      DISTRICT COURT
16                                 CLARK COUNTY, NEVADA
17
18   DEVAN PRESCOTT, individually and on
     behalf of all those similarly situated; BROOKE
19   FREEMAN, individually and on behalf of all
     those similarly situated,
20                                                    Case No.: 2:18-cv-00296-GMN-BNW
21         Plaintiffs,

22   vs.                                              PLAINTIFFS’ MOTION TO
                                                      CONTINUE TIME FOR FILING THE
23   SLIDE FIRE SOLUTIONS, LP, a Foreign              MOTION FOR CLASS
     Corporation; DOE MANUFACTURERS 1                 CERTIFICATION AND EXTEND ALL
24                                                    DISCOVERY DEADLINES
     though 100, inclusive; ROE RETAILERS 1
25   though 100, inclusive.
26         Defendants.
27
28
 Case 2:18-cv-00296-GMN-BNW Document 82
                                     80 Filed 08/06/20
                                              07/31/20 Page 2 of 5
                                                                 6




 1             Plaintiffs, by and through their counsel of record, hereby submit the instant Motion to
 2   Extend Time for Filing the Motion for Class Certification.
 3   I.        INTRODUCTION
 4             In December 2019, the parties to this action agreed to a discovery schedule, which was
 5   entered by this Court on January 6, 2020.1 Under that schedule, the Plaintiffs were to file the
 6   Motion for Class Certification by Friday, July 31, 2020.2 However, due to various circumstances,
 7   the July 31, 2020 deadline for the Motion for Class Certification is not attainable. Accordingly,
 8   Plaintiffs request that all deadlines within the Discovery Scheduling Order be continued by 9
 9   months, so that the Motion for Class Certification must be filed by April 30, 2021.
10   II.       DISCOVERY HAS BEEN DELAYED
11             When the Parties agreed to a discovery schedule in December 2019, there was no way they
12   could have foreseen the upcoming pandemic. Discovery opened on January 6, 2020 with the filing
13   of the Discovery Scheduling Order. On February 20, 2020, Plaintiffs served Defendant with the
14   first sets of interrogatories, requests for production, and requests for admission.3 On March 13,
15   2020, before Defendant’s time to respond had expired, the President of the United States declared
16   a National State of Emergency due to the COVID19 pandemic. Defendant served its responses to
17   the interrogatories and requests for admission on April 14, 2020 and served the responses to the
18   requests for production on April 28, 2020.4 On May 19, 2020, the Defendant served Plaintiffs
19   with the first set of requests for production.5 Plaintiffs’ responses are due August 21, 2020.
20             No other discovery has taken place. There have not been any depositions. Expert reports
21   have not been disclosed. The Nation continues to be in a state of emergency with no sign of relief.
22
23   1
         See Document 72.
24   2
         Id. at p. 3:26-27. Note, there is a clerical error in the schedule, stating “Thursday, July 31, 2020.”
25   3
         See Exhibit 1, Plaintiffs’ First Set of Interrogatories to Defendant; Exhibit 2, Plaintiffs’ First Set
26   of Requests for Admission to Defendant; and Exhibit 3, Plaintiffs’ First Requests for Production
27   to Defendant.
28   4
         See Exhibits 4, 5, and 6, Defendant’s responses to Written Discovery.
     5
         See Exhibit 7, Defendant’s First Requests for Production to Plaintiffs.
 Case 2:18-cv-00296-GMN-BNW Document 82
                                     80 Filed 08/06/20
                                              07/31/20 Page 3 of 5
                                                                 6




 1   As this Court is aware, the impact of COVID19 can be felt in all areas of litigation. The pandemic
 2   has significantly impaired the parties’ abilities to schedule or plan for the discovery necessary for
 3   the Plaintiffs to move for class certification and for Defendant to oppose such a motion.
 4            Additionally, the parties recently began discussing the possibility of mediating this case.
 5   Mediating at this stage of litigation, where discovery has only just begun and costs are relatively
 6   low, benefits all parties. An extension of all deadlines in the Discovery Scheduling Order,
 7   including the deadline for filing the motion for class certification, reduces expenses and would
 8   help facilitate mediation discussions.
 9            Moreover, Defendants’ Motion for Reconsideration is pending before the Court. That
10   Motion involves potentially case dispositive issues. It is more cost effective and efficient for all
11   parties to delay expensive and time-consuming discovery until they receive a ruling on the issues
12   presented in the Motion for Reconsideration.
13            Discovery has been delayed to such an extent that the December 2020 close of discovery
14   is no longer practicable. The COVID19 pandemic has already lasted much longer than many
15   anticipated. It is unlikely that the pandemic will resolve in time to allow for the parties to complete
16   the discovery according to the current deadlines. Accordingly, all parties would benefit from an
17   extension of all discovery deadlines.
18   III.     A MOTION FOR CLASS CERTIFICATION IS NOT PRACTICABLE WITHOUT
19            DISCOVERY
20            In any class action, it is the plaintiffs’ burden to establish that certification is appropriate
21   under FRCP 23. Generally, a class may not be certified based upon allegations in the pleadings
22   alone. In order to succeed on a motion for class certification, the plaintiffs must demonstrate that:
23                (1) the class is so numerous that joinder of all members is impracticable; (2) there
24                are questions of law or fact common to the class; (3) the claims or defenses of the
25                representative parties are typical of the claims or defenses of the class; and (4) the
26                representative parties will fairly and adequately protect the interests of the class.
27   FRCP 23(a); see also Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345 (2011).
28            Additionally, the plaintiffs are required to satisfy at least one of the three prongs of FRCP
     23(b):
 Case 2:18-cv-00296-GMN-BNW Document 82
                                     80 Filed 08/06/20
                                              07/31/20 Page 4 of 5
                                                                 6




 1          1. There is a risk that the prosecution of individual actions would result in inconsistent
 2              rulings “that would establish incompatible standards of conduct for the party opposing
 3              the class,” or that the adjudication of one individual’s action would dispose of the
 4              interests of other individuals and impede the ability of other individuals to protect their
 5              interests;
 6          2. The defendants are acting in such a way applicable to the entire class so that “final
 7              injunctive relief or corresponding declaratory relief is appropriate respecting the class
 8              as a whole;” or
 9          3. “[Q]uestions of law or fact common to class members predominate over any questions
10              affecting only individual members, and that a class action is superior to other available
11              methods for fairly and efficiently adjudicating the controversy.”
12
     FRCP 23(b).
13
            Plaintiffs must have the opportunity to conduct discovery in order to seek class
14
     certification. The Ninth Circuit has recognized that “[t]he propriety of a class action cannot be
15
     determined in some cases without discovery, as, for example, where discovery is necessary to
16
     determine the existence of a class or set of subclasses.” Kamm v. California City Development
17
     Co., 509 F.2d 205, 210 (9th Cir. 1976). Additionally, the comments to FRCP 23 recognize the
18
     importance of discovery in determining where class certification is appropriate. FRCP 23, Notes
19
     of Advisory Committee on 2003 Amendments. For example, in the Dukes case, the plaintiffs
20
     presented discovery in the form of “statistical evidence about pay and promotion disparities
21
     between men and women . . ., anecdotal reports of discrimination from about 120 of Wal-Mart’s
22
     female employees, and the testimony of a sociologist,” regarding Wal-Mart’s culture and
23
     personnel practices. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 346.
24
            As discussed, supra, the parties have not had the opportunity to engage in significant,
25
     meaningful discovery. Not only does the lack of discovery hinder Plaintiffs’ ability to support a
26
     motion for class certification, it also hinders the Defendant’s ability to provide a meaningful
27
     response to any such motion.       Thus, Plaintiff requests that all dates within the Discovery
28
 Case 2:18-cv-00296-GMN-BNW Document 82
                                     80 Filed 08/06/20
                                              07/31/20 Page 5 of 5
                                                                 6




 1   Scheduling Order be continued for a period of 9 months, including the deadline for the motion for
 2   class certification.
 3   IV.     CONCLUSION
 4
             Based on the foregoing, Plaintiffs respectfully request that all deadlines within the
 5
     Discovery Scheduling Order be continued by a period of 9 months, thus rendering the Motion for
 6
     Class Certification due on, or before, April 30, 2021.
 7
 8                                         DATED this 31st day of July, 2020.

 9
                                        /s/ Robert M. Adams
10                                      ROBERT T. EGLET, ESQ.
                                        Nevada Bar No. 3402
11
                                        ROBERT M. ADAMS, ESQ.
12                                      Nevada Bar No. 6551
                                        RICHARD K. HY, ESQ.
13                                      Nevada Bar No. 12406
                                        EGLET ADAMS
14
                                        400 South Seventh Street, Suite 400
15                                      Las Vegas, Nevada 89101
                                        Telephone: (702) 450-5400
16                                      Facsimile: (702) 450-5451
17                                      Email: eservice@egletlaw.com
                                        -and-
18                                      JONATHAN E. LOWY, ESQ.
                                        (Admitted Pro Hac Vice)
19                                      District of Columbia Bar No. 418654
20                                      BRADY CENTER TO PREVENT GUN VIOLENCE
                                        840 1st Street, NE, #400
21                                      Washington, DC 20002
                                        Telephone: 202-370-8104
22                                      Email: jlowy@bradymail.org
23                                      Attorneys for Plaintiffs
     The Court notes that defendant does not intend to oppose this motion. See ECF No.
24   81 at 3. Further, the Court finds finds that there exists good cause for the requested
25   extension. Therefore, IT IS ORDERED that plaintiffs' motion is GRANTED. The
     deadlines in the DPSO shall be continued by a period of 9 months, which means that
26   the deadline for the motion for class certification is now April 30, 2021.
27
                                                               IT IS SO ORDERED
28
                                                               DATED: 5:31 pm, August 06, 2020



                                                               _________________________________
                                                               BRENDA WEKSLER
                                                               UNITED STATES MAGISTRATE JUDGE
